Citation Nr: 1030937	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  05-30 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a temporomandibular 
joint (TMJ) disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K.  M.  Schaefer, Associate Counsel


INTRODUCTION

The Veteran had certified active service from August 1988 to 
August 1991 and January 2003 to May 2004.  The Veteran had 
additional active duty with both the United States Army Reserve 
and the Nebraska Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the, Regional 
Office (RO) the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  In April 2007, the Board 
remanded the case to the agency of original jurisdiction (AOJ) 
for additional development, and it now returns to the Board for 
appellate review.  

In July 2006, the Veteran testified at a personal hearing before 
the undersigned, sitting at the RO.  A transcript of the hearing 
is associated with the claims file.

The issue of entitlement to service connection for a low 
back disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral antero-medially displaced disc of the TMJ was not 
shown at service entrance.

2.  Bilateral antero-medially displaced disc of the TMJ did not 
clearly and unmistakably exist prior to service and was not 
clearly and unmistakably not aggravated by service.

3.  Bilateral antero-medially displaced disc of the TMJ is 
related to active service.


CONCLUSION OF LAW

Bilateral antero-medially displaced disc of the TMJ was incurred 
during the Veteran's active duty military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall Considerations 

The Board observes that this case was remanded by the Board in 
April 2007.  The United States Court of Appeals for Veterans 
Claims (Court) has held "that a remand by this Court or the 
Board confers on the Veteran or other claimant, as a matter of 
law, a right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008).  The purpose of the April 2007 remand 
was to achieve further development of the claim, namely to obtain 
service treatment and personnel records and schedule the Veteran 
for a VA examination with regard to his TMJ disorder claim.  A 
review of the post remand record shows that the service records 
were received and a VA examination was performed in September 
2007 with an addendum in May 2008.  Therefore, the Board 
determines that the RO/AMC substantially complied with the orders 
in the April 2007 remand, and that the Board may proceed with 
adjudication of the claims.

II. Analysis

As the Board's decision herein to grant service connection for a 
TMJ disorder is a full grant of the benefit sought on appeal, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub.  L.  No.  106-475, 114 Stat.  
2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing 
regulations.  
The Veteran contends that he suffers a disorder of the bilateral 
TMJ that is related to an event or injury in service.  Thus, he 
contends that service connection is warranted for this disorder.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999). Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

In evaluating a claim for aggravation of a preexisting disorder 
during service, the Board must first determine that the disorder 
preexisted service.  When no preexisting disorder is noted upon 
entry into service, the Veteran is presumed to have been sound 
upon entry and the presumption of soundness arises.  38 U.S.C.A. 
§ 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
However, if a preexisting disorder is noted upon entry into 
service, the Veteran cannot claim service connection for that 
disorder, but the Veteran may bring a claim for service-connected 
aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  The pertinent VA regulation provides 
expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports."  38 C.F.R. § 
3.304(b).

If a veteran is found to have had a preexisting disability and 
there is an increase in that disability during service, 38 
U.S.C.A. § 1153 provides that a preexisting injury or disease 
will be presumed to have been aggravated during service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease.  However, aggravation 
will not be conceded where there was no increase in severity of 
the disability during service, based on all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.

The Veteran has the responsibility to establish an increase in 
severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  Such increase must be shown through independent medical 
evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  If there is no 
evidence of injury, complaints, or treatment of the preexisting 
disability in service, an increase in severity has not been 
shown.  However, should such increase be established, aggravation 
is presumed to be the result of service, unless rebutted by clear 
and unmistakable evidence.  38 U.S.C.A. § 1111; Wagner; see also 
VAOPGCPREC 3-03 (July 16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  A claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the rebuttal standard attaches.  Cotant v. Principi, 17 
Vet. App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence or 
temporary flare-ups of symptoms do not constitute an increase in 
severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 
2002); see Jensen v. Brown, 4 Vet. App. 304, 306- 307 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board observes that at his December 1987 enlistment 
examination and a November 2001 period examination, the Veteran 
denied any significant injury, illness, or hospitalization.  The 
clinical examination conducted at that time was normal.  
Therefore, the Veteran is presumed to have been in sound 
condition upon entry into service.  38 U.S.C.A. § 1111; Wagner.

Clear and unmistakable evidence that the injury or disease 
preexisted service and was not aggravated during service may 
rebut this presumption; however, the Board finds that such 
evidence is not of record in this case.  In this regard, the 
Board observes that the Veteran sustained injury to the right 
side of his jaw with immediate pain in the left TMJ area in 
September 1984.  A bony contusion was diagnosed.  However, no 
residual disability was documented or, as discussed above, 
reported at the Veteran's entrance into service in December 1987.  
The mere fact that the Veteran suffered an injury to his 
bilateral TMJ prior to service does not clearly and unmistakably 
establish that he had a disability of the bilateral TMJ at 
enlistment.  

Further, there is not clear and unmistakable evidence that there 
was not aggravation of the Veteran's TMJ disorder during service.  
In this regard, the Board notes that there is no documented in-
service complaint, treatment, or diagnosis with regard to either 
the TMJ or the jaw during the first period of service ending in 
August 1991.  Nevertheless, in the months immediately after 
separation, the Veteran complained of an in-service jaw injury 
from his helmet while parachuting.  In-service complaints about 
the Veteran's TMJ were first documented in April 2003, after 
deployment to Iraq, and repeated throughout the second period of 
service that ended in April 2004.  Moreover, a February 2005 VA 
psychiatry note offers an opinion that the Veteran's TMJ pain is 
more likely than not a result of stress related to his military 
experience in Iraq.  The Board observes that the Veteran was 
deployed to Iraq from April 2003 to April 2004.  

At the very least, this evidence suggests that the Veteran's TMJ 
disorder was aggravated during his periods of active service.  
Thus, there is not clear and unmistakable evidence that the 
Veteran's TMJ disorder was not aggravated during service.  
Therefore, the Board finds that there is insufficient evidence to 
rebut the presumption of soundness and concludes that the Veteran 
was sound at service entrance.  Accordingly, there can be no 
claim for service connection for aggravation of a TMJ disorder.  
The Board's analysis now turns to the question of whether the 
Veteran currently suffers from a TMJ disorder, and, if so, 
whether the disorder began in or was otherwise a result of his 
military service.

The Board observes that the record, including the September 2007 
VA report and May 2008 addendum, reflect that the Veteran has a 
bilateral TMJ disorder.  The VA examiner diagnosed bilateral 
antero-medially displaced disc of the TMJ.  Thus, the criterion 
of a current disability is met in this case.

Additionally, there is competent evidence in support of a 
relationship between the Veteran's current bilateral TMJ disorder 
and his military service.  The Board notes that there are 
conflicting medical opinions in this regard.  The Board must 
determine, as a question of fact, both the weight and credibility 
of the evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does not 
have the same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, analyze 
the credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the reasons 
for its rejection of any such evidence.  See Struck v. Brown, 
9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

The Board again references the February 2005 VA treatment record 
that indicates that the Veteran's stress from active military 
service in Iraq caused the Veteran's TMJ pain.  Therefore, there 
is evidence that the Veteran's current TMJ disability manifested 
during a period of active military service.  

In contrast, there is the September 2007 VA opinion that the 
Veteran's current TMJ disorder is related to the September 1984 
injury.  However, the Board does not find that this opinion 
outweighs the February 2005 opinion.  Neither the February 2005 
physician nor the September 2007 examiner offered a detailed 
rationale for the opinion.  In fact, the Board observes that the 
September 2007 VA examiner relied in part on a misperception that 
the September 1984 injury occurred during service without 
acknowledging the lack of other treatment during the first period 
of service,  the delay in time before the first post-service jaw 
complaints in October 1991, or the February 2005 opinion.  

Accordingly, the Board finds that the evidence with regard to the 
etiology of the Veteran's current bilateral TMJ disorder is at 
least in equipoise.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Therefore, the Board affords the benefit of the doubt to the 
Veteran and concludes that it is at least as likely as not that 
his current bilateral antero-medially displaced disc of the TMJ 
is related to his active duty military service and service 
connection is warranted.


ORDER

Service connection for bilateral antero-medially displaced disc 
of the TMJ is granted.


REMAND

Although cognizant of the delay that will result, the Board finds 
that another remand is necessary with respect to the Veteran's 
low back claim.  Specifically, the Board determines that 
outstanding, relevant VA treatment records should be obtained and 
the Veteran should be scheduled for another VA orthopedic 
examination.  

The record shows that the Veteran receives treatment at the Black 
Hills VA medical facility on a regular basis.  The most recent VA 
treatment record is dated in March 2010.  Therefore, the Board 
determines that all additional VA treatment records for the 
Veteran dated from March 2010 onward should be obtained.

Additionally, the Board finds that the Veteran should be 
scheduled for a VA examination to assess the etiology of his low 
back disorder.  In this regard, the Board observes that the 
Veteran has submitted an article from the medical journal 
Psychosomatics that suggests that PTSD may elevate chronic pain 
symptoms.  Further, a February 2005 VA psychiatry note offers an 
opinion that the Veteran's cervical pain is more likely than not 
a result of stress related to his military experience.  Although 
a cervical spine disability is already service-connected, this 
opinion suggests that the same may be true for the Veteran's 
claimed low back disorder.  Thus, the Board finds that a VA 
orthopedic examination should be scheduled to assess whether the 
Veteran's service-connected PTSD causes a chronic increase in 
severity of his low back disorder.

Finally, as the question of service connection on a secondary 
basis has been raised, the Veteran should be provided with VCAA 
notice that informs him of the evidence necessary to establish 
service connection for a disorder as secondary to a service-
connected disability, to include reference to the requirements 
outlined in 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. 
App. 439 (1995).

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a notice of the evidence 
required to substantiate a claim for 
secondary service connection, i.e., that 
the Veteran's claimed low back disorder is 
or has been aggravated beyond normal 
progression as a result of his service-
connected PTSD, in accordance with Allen.  

2.	Obtain any additional VA treatment records 
from the Black Hills VA facility dated from 
March 2010 to the present.  All requests 
and responses, positive and negative, 
should be associated with the claims file.  
3.	Schedule the Veteran for a VA orthopedic 
examination in order to ascertain the 
existence and etiology of his low back 
disorder.  The claims file should be made 
available for review, and the examination 
report should reflect that such review 
occurred.  Upon a review of the record and 
examination of the Veteran, the examiner 
should respond to the following:

Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that any 
current disorder of the thoracolumbar 
spine is related to an event or 
injury during the Veteran's military 
service and/or is proximately due to 
or been chronically worsened by the 
Veteran's service-connected PTSD?

A rationale for any opinion advanced should 
be provided.  The examiner should also 
state what sources were consulted in 
forming the opinion, to include identifying 
specific service treatment records relevant 
to the opinion.  The examiner is advised 
that the Veteran's low back disorder must 
itself be chronically worsened by the 
Veteran's service-connected PTSD.  An 
occasional perceived increase in pain due 
to the Veteran's PTSD symptoms does not 
constitute a permanent change in severity.  

4.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated, 
to include all evidence received since the 
April 2010 supplemental statement of the 
case.  If any claim remains denied, the 
Veteran and his representative should be 
issued another supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.  2009).




______________________________________________
MILO H.  HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


